Citation Nr: 0813247	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  00-15 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for post-operative joint disease of the left 
shoulder.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of the cervical 
spine, post-diskectomy of C3 and C6.


REPRESENTATION

Appellant represented by:	Clarance F. Rhea, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1964 to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In August 2004 the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The case was previously before the Board in October 2006, 
when the two issues remaining on appeal were remanded so that 
medical examination of the veteran could be conducted.  
Unfortunately additional action is necessary and the appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In October 2006, the Board remanded the case with 
instructions to schedule the veteran for the appropriate VA 
examinations to obtain the evidence necessary to rate the 
veteran's service-connected cervical spine and left shoulder 
disabilities.  

Evidence received from VA Medical Center (VAMC) Birmingham, 
Alabama indicates that the veteran was scheduled for the 
ordered examinations in March 2007, but that he failed to 
report.  A letter from the veteran's attorney dated December 
2006 indicates that the veteran was willing to report for 
examination.  While this letter is dated prior to the VAMC 
record, it is in the claims file after the February 2007 
record.  Moreover, there is no documentation in the claims 
file as to what notification the veteran did, or did not, 
receive with respect to the scheduled March 2007 VA 
examinations.  

Under the applicable criteria, when entitlement or continued 
entitlement to a benefit, such as a claim for an increased 
evaluation, cannot be established or confirmed without a 
current VA examination or re-examination and a claimant, 
without good cause, fails to report for such an examination, 
or re-examination, the claim shall be denied.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated on the evidence of record.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member. 38 C.F.R. § 3.655.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

In the present case, the veteran failed to report to the 
scheduled March 2007 VA examination.  However, it is unclear 
from the record what notification, if any, the veteran was 
provided.  Accordingly, the veteran will be afforded one more 
opportunity to report for the required VA examinations.  The 
veteran and his attorney are notified that failure to do so 
may result in the denial of the claims on appeal.  38 C.F.R. 
§ 3.655.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded a VA 
joints examination.  The report of 
examination should include a detailed 
account of all manifestations of the left 
shoulder disorder found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  Range of motion testing of the 
left shoulder joint should be conducted 
and results reported in degrees.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

2.  The veteran should be accorded an 
examination for spine disabilities.  The 
report of examination should include a 
detailed account of all manifestations of 
degenerative disc disease of the cervical 
spine found to be present.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  Range 
of motion testing of the cervical spine 
must be conducted.  The examiner should 
also indicate if the veteran has ankylosis 
of the cervical spine or if there are any 
neurologic manifestations of the service-
connected degenerative disc disease.  The 
examiner should also note if the veteran 
experiences any incapacitating episodes as 
a resulted of his intervertebral disc 
syndrome.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include rating the claims on the 
evidence of record, or denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655.  In 
the event that the veteran does not 
report for the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  In that 
regard, it is noted that the Veterans 
Health Administration has a different 
zip code listed for the veteran on the 
C&P Exam Detail report that was printed 
on January 26, 2007, than the one he 
has reported to the RO.  Notice must be 
sent to the correct address.  It should 
also be indicated whether any notice 
that was sent was returned as 
undeliverable.

4.  Following the above, readjudicate 
the appellant's claims.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the appellant and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

